ACCEPTED
                                                                                                            01-15-00842-CV
                                                                                                 FIRST COURT OF APPEALS
                                                                                                         HOUSTON, TEXAS
                                                                                                     10/13/2015 12:37:38 PM
                                                                                                      CHRISTOPHER PRINE
                                                                                                                     CLERK

P   f~ D rr v D
.K. ~ J~ ~ I_~ L~
                                                    Kyle C. Reeb
                                                   Partner
                                                                               1000 Main Street, 36th Floor
                                                                                    Houston, Texas 77002

   H EDGE S LLP                                    (113) 2266625 Phone                (713) 228~1331 FAX
                                                   kreeb@porterhedges.com             porterhedges.com
                                                                                     FILED IN
                                                                             1st COURT OF APPEALS
                                         October 12, 2015                        HOUSTON, TEXAS
                                                                            10/13/2015 12:37:38 PM
                                                                             CHRISTOPHER A. PRINE
                                                                                     Clerk
Texas Court of Appeals
First Court of Appeals Clerk
1910 Courthouse
301 Fannin
Houston, TX 77002

Re:     Case No. 01-15-00842-CV; Guam Industrial Services, Inc., d/b/a Guam Shipyard vs.
        Dresser-Rand Company

Dear Clerk:

        I represent Dresser-Rand Company in the above-entitled matter. Please be advised that I
will be out of state on vacation from November 22 -29, 2015. Therefore, I respectfully request
that any matters in need of scheduling in the above-referenced cause not be set by the Court
during my absence.

        By copy of this correspondence, I am notifying all counsel of record in this matter of my
vacation schedule and request that counsel refrain from scheduling any depositions, hearings,
etc., during my absence.

         Thank you for your attention to this matter.

                                               Very


                                               /
KCR/nml
cc via email, fax
reg & CMRRR:
Fred Dietrich, Esq.
The Dietrich Law Firm
2211 Norfolk Street, Suite 620
Houston, Texas 77098
Fax: 713-893-6044
fdietrich@dietrich-law.com




51 27205v1